ACCEPTED
                                                                                         06-15-00220-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                    6/17/2016 4:23:04 PM
                                                                                        DEBBIE AUTREY
                                                                                                  CLERK

                                       06-15-00220-CR
                               NO. 06-15-00216-CR
                                06-15-00221-CR                         FILED IN
                                                                6th COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
                                                                6/17/2016 4:23:04 PM
RICHARD TURNER            ,             §                ON   APPEAL    FROM THE
                                                                    DEBBIE AUTREY
    Appellant                           §                               Clerk
                                        §             102nd JUDICIAL DISTRICT
VS.                                     §
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS



  SECOND MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and pursuant to Texas Rules of Appellate Procedure and hereby

requests a thirty (30) day extension of the time period for the filing of the State’s

Brief and in support of the same should show the Court as follows:

                                         I.

1. This case is pending from the 102ND Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Richard Turner, Cause Numbers 13F0312-

102, 13F0329-102.

3. Appellant’s Brief was filed on April 18, 2016 making the State’s Brief originally

due on or about May 18, 2016.
6. The State has previously requested an extension of time for filing the State’s Brief,

making State’s Brief due June 17, 2016.

7. The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

    Preparation and attendance at the pre-indictment and regular dockets of the 5th

      District Court on April 18, 2016.

    Pre-trial meetings on April 12-13, 2016 in State of Texas v. Dominique

      Robertson, Deadly Conduct, Cause No. 14F0290-102 and 14F0681-102, set

      for trial April 22, 2016.

    Preparation of the appellate brief in Delbert Sisemore v. State of Texas, 06-

      15-00143-CR, which is due April 27, 2016 and in which the State has already

      requested an extension of time to file brief.

    Preparation of the appellate brief in Delbert Sisemore v. State of Texas, 06-

      15-00143-CR, which is due April 27, 2016 and in which the State has already

      requested an extension of time to file brief.

    Pre-trial meetings, preparation and attendance at the trial of State of Texas v.

      Annette Harris, Theft     Pre-trial meetings, preparation and attendance at the trial of State of Texas v.

      Brodrick Walker, Aggravated Sexual Assault of a Child, Cause No. May 10-

      12, 2016.

    Preparation and attendance at the pre-indictment and regular dockets of the 5th

      District Court on May 16, 2016.

    Preparation and attendance at the Grand Jury proceedings on May 19, 2016

    Preparation and trial in the case, State of Texas v. Candy Hagler 15F0436-

      005, DWI 3rd or More, May 23-26, 2016.

    Preparation and attendance at the Grand Jury proceedings on June 2, 2016.

    Preparation of State’s Brief in James Friend v. State of Texas, 06-15-0009-

      CR, which was filed June 6, 2016.

    Preparation and trial in the case, State of Texas v. Miranda Steitler, Cause

      Nos. 15F0779-005 and 15F0780-005, set for trial June 14, 2016.

    Preparation and attendance at the regular and pre-indictment dockets in the 5th

      District Court on June 13, 2016.

    Preparation of State’s Brief in Lorenzo Martinez v. State of Texas, 06-15-

      00216-CR.

                                         II.

The State’s attorney has been diligent in pursuing this appeal and is not seeking this

extension for the purpose of delay.
                                       PRAYER

WHEREFORE, on the bases of Rule 73 of the Texas Rules of Appellate Procedure,

the State respectfully requests this Court to grant the Motion for Extension of Time

for the filing of the State’s Brief.

                                                   Respectfully submitted,




                                                    Respectfully submitted,

                                                   __/s/ Lauren N. Sutton______
                                                   LAUREN N. SUTTON
                                                   Texas Bar No. 24079421
                                                   601 Main Street
                                                   Texarkana, TX 75501
                                                   Lauren.sutton@txkusa.org
                                                   ASSISTANT DISTRICT
                                                   ATTORNEY




                           CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Craig Henry, counsel

for Appellant, on this the 17th day of June, 2016.



                                                     __/s/ Lauren N. Sutton______
                                                     LAUREN N. SUTTON